DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Page 7 of the response, filed 01/22/2021, with respect to the previous objections to the claims, have been fully considered and are persuasive.  The informalities have been removed from the claims; therefore, the objections to the claims have been withdrawn. 
Applicant’s arguments, see Page 7 of the response, filed 01/22/2021, with respect to the rejection of Claims 1-2, 4-5, 7, 9-10, and 12-13 under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from Claims 1-2, 4-5, 7, 9-10, and 12-13; therefore, the rejection of Claims 1-2, 4-5, 7, 9-10, and 12-13 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant's arguments filed 01/22/2021, regarding the rejection of Claims 8 and 21 under 35 U.S.C. §112(b), have been fully considered but they are not persuasive.  Claims 8 and 21 still disclose the limitations a/the first/second non-metal alloy platform-less rotor blade; however, .
Applicant’s arguments, see Pages 7-10 of the response, filed 01/22/2021, with respect to the rejection(s) under 35 U.S.C. §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the added limitations to Claims 1, 8, and 14 of each non-metal alloy blade being retained directly outboard of a respective disk lug and between the disk slots.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Corsmeier (US Patent No: 5,222,865).
Claim Objections
Claims 14-15 and 20 are objected to because of the following informalities:  “multiple of blade attachments” in Claims 14-15 and 20 should read “multiple of rotor blade attachments”; “a blade attachment root section” in Claim 14, Line 9 should read “a rotor blade attachment root section”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 8 discloses the limitations “a first/second non-metal alloy platform-less blade”. However, Claim 8 also discloses “a multiple of non-metal alloy platform-less rotor blades” and “each two of the multiple of non-metal alloy platform-less rotor blades”.  It is unclear whether the first/second non-metal alloy platform-less blades are part of or separate from the multiple of rotor blades and/or the each two of the multiple of non-metal alloy platform-less rotor blades from earlier in Claim 8.
For the purposes of compact prosecution, “a first/second non-metal alloy platform-less rotor blade” in Claim 8 is being treated as reciting “a first/second non-metal alloy platform-less rotor blade of the multiple of platform-less rotor blades”.
Claim 21 discloses the limitations “the first/second non-metal alloy platform-less blade”. However, Claim 21 depends upon Claim 14, and Claim 14 discloses “a multiple of platform-less rotor blades”.  It is unclear whether the first/second non-metal alloy platform-less blades are part of the multiple of rotor blades from Claim 14 or not.
For the purposes of compact prosecution, “the first/second non-metal alloy platform-less blade” in Claim 21 is being treated as reciting “a first/second non-metal alloy platform-less rotor blade of the multiple of platform-less rotor blades”.
Claim 21 also discloses the limitation “a rotor blade attachment root section received within a slot in the rotor disk” in Lines 2-3.  However, Claim 21 depends upon Claim 14, and Claim 14 also discloses a rotor blade attachment root section with a flared surface for receipt into one respective disk slot of the rotor disk in Lines 9-10.  It is unclear whether the rotor blade 
For the purposes of compact prosecution, “a rotor blade attachment root section received within a slot in the rotor disk” in Lines 2-3 of Claim 21 is being treated as reciting “the rotor blade attachment root section”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corsmeier (US Patent No: 5,222,865).
Regarding Claim 1: Corsmeier discloses a rotor blade attachment (Figures 9-11 and 17-22, No. 66) for a gas turbine engine.  The attachment comprises a rotor blade attachment root section (68) comprising a flared surface adjacent to a neck (see below), the flared surface engaged within a respective disk slot (70) in a rim (72) of a rotor disk (38), each disk slot adjacent to a disk lug (see below); and a rotor blade attachment platform section (81, 90, 92, 94, 96, 98) that extends from the rotor blade attachment root section (Figures 17-20), the rotor blade attachment platform section having a first and second recess (Figures 11 and 16, see below) in a platform (81) transverse to the rotor blade attachment root section, the rotor blade attachment platform section forming a top surface (81) of the rotor blade attachment (Figures 17-20), the first recess contoured to a suction side of a first non-metal alloy blade (84) (Column 5, Line 35) (Figures 11 and 16) 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Disk Lugs)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Neck)][AltContent: textbox (Flared Surface)]
    PNG
    media_image1.png
    298
    336
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Recess)][AltContent: textbox (First Recess)]
    PNG
    media_image2.png
    302
    386
    media_image2.png
    Greyscale

Regarding Claim 2: Corsmeier discloses the rotor blade attachment as recited in Claim 1, wherein the rotor blade attachment root section and the rotor blade attachment platform section are integral (Figures 17-22).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14-15, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corsmeier in view of Dundas (US Patent No: 7,284,958).
Regarding Claim 4: Corsmeier discloses the rotor blade attachment as recited in Claim 1; however, Corsmeier fails to disclose the rotor blade attachment being manufactured of a metal alloy.
Dundas teaches a rotor blade attachment (Figures 2-4, No. 19) manufactured of a metal alloy (Column 6, Lines 3-8 – attachment can be manufactured from CMSX-4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the rotor blade attachment of Corsmeier manufactured of a metal alloy, as taught by Dundas, for the purpose of providing the rotor blade attachment with high temperature strength, good phase stability, Background section of Improved Single Crystal Superalloys).
Regarding Claim 14: Corsmeier discloses a method of assembling a rotor disk assembly for a gas turbine engine.  The method comprises retaining a multiple of platform-less rotor blades (84) to a rotor disk (38) via a multiple of blade attachments (66), the multiple of platform-less rotor blades manufactured of a non-metal alloy material (Column 5, Line 35), each of the multiple of blade attachments located between each two of the multiple of platform-less rotor blades to retain the multiple of platform-less rotor blades to the rotor disk (Figures 17-22), each one of the multiple of blade attachments comprising a blade attachment root section (68) with a flared surface (see above) for receipt into one respective disk slot (70) of the rotor disk, each non-metal alloy blade retained directly outboard of a respective disk lug and between the disk slots (Figures 17-22, see above).  Corsmeier, however, fails to disclose the multiple of blade attachments being manufactured of a metal alloy material.
Dundas teaches a rotor blade attachment (Figures 2-4, No. 19) manufactured of a metal alloy material (Column 6, Lines 3-8 – attachment can be manufactured from CMSX-4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the rotor blade attachment of Corsmeier manufactured of a metal alloy, as taught by Dundas, for the purpose of providing the rotor blade attachment with high temperature strength, good phase stability, and oxidation, hot corrosion, and coating performance in extensive engine service (see Background section of Improved Single Crystal Superalloys).
Regarding Claim 15: Corsmeier, as modified by Dundas, discloses the method as recited in Claim 14, further comprising communicating an airflow through each of the multiple of blade attachments (Corsmeier: Figures 18 & 20, No. 78; Column 4, Lines 61-64).
Regarding Claim 18: Corsmeier, as modified by Dundas, discloses the method as recited in Claim 14, further comprising retaining each of the multiple of the platform-less rotor blades adjacent to a rim (72) of the rotor disk (Corsmeier: Figures 18-20).
Regarding Claim 19: Corsmeier, as modified by Dundas, discloses the method as recited in Claim 18, further comprising spacing a root attachment of each of the multiple of platform-less rotor blades from the rim of the rotor disk (Corsmeier: Figures 17, 21, & 22).
Regarding Claim 20: Corsmeier, as modified by Dundas, discloses the method as recited in Claim 18, further comprising locating each of the multiple of blade attachments adjacent to each other thereby shielding the rim of the rotor disk with a rotor blade attachment platform section (Corsmeier: Figure 11).
Regarding Claim 21: Corsmeier, as modified by Dundas, discloses the method as recited in Claim 14, wherein each of the multiple of rotor blade attachments comprises a rotor blade attachment platform section (81, 90, 92, 94, 96, 98) that extends from the rotor blade attachment root section (68) (Figures 17-20), the rotor blade attachment platform section having a first and second recess in a platform (81) transverse to the rotor blade attachment root section (see above), the rotor blade attachment platform section forming a top surface (81) of the rotor blade attachment, the first recess contoured to a suction side of a first non-metal alloy platform-less rotor blade of the multiple of non-.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corsmeier in view of Keith (US Patent No: 7,976,281).
Regarding Claim 5: Corsmeier discloses the rotor blade attachment as recited in Claim 1, wherein the rotor blade attachment root section comprises a cooling circuit (78; Column 4, Lines 61-64), wherein the cooling circuit comprises an inlet in a base of the rotor blade attachment root section (Figures 18 & 20) and a film cooling exit (82) along the rotor blade attachment platform section; however, Corsmeier fails to disclose a purge exit along the rotor blade attachment platform section.
Keith teaches a rotor blade attachment (Figure 6, No. 140) for a gas turbine engine, wherein the rotor blade attachment comprises a root section (144) with a cooling circuit (200), the cooling circuit comprising an inlet (220) in a base (221) of the rotor blade attachment root section and a purge exit (222) along a rotor blade attachment platform section (142).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the rotor blade attachment root section of the blade attachment of Corsmeier with a cooling circuit having a purge exit, as taught by Keith, for the purpose of channeling cooling airflow through the rotor blade attachment platform section and directing said airflow onto a surface of the platform section to facilitate cooling of the platform section and also to facilitate reducing the operating temperature of the rotor blade attachment (Column 4, Lines 29-33).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corsmeier in view of Propheter-Hinckley (US Patent No: 8,251,651) (hereinafter referred to as Propheter).
Regarding Claim 7: Corsmeier discloses the rotor blade attachment as recited in Claim 1; however, Corsmeier fails to disclose the non-metal alloy blade comprising a ceramic matrix composite root attachment that transitions into a ceramic matrix composite airfoil without a platform therebetween.
Propheter teaches a non-metal alloy blade (Figure 1, No. 12; Column 2, Lines 64-65; Column 3, Line 4) comprising a ceramic matrix composite root attachment (12A) that transitions into a ceramic matrix composite airfoil (12B) without a platform therebetween (Propheter: Figure 1; Column 3, Lines 4 & 7-8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the non-metal alloy blade of Corsmeier with a ceramic matrix composite root attachment that transitions into a ceramic matrix composite airfoil without a platform therebetween, as taught by Propheter, for the purpose of making the blade lighter and with much higher temperature limitations (Column 1, Lines 56-59).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corsmeier in view of Dundas and Davies (US Patent No: 3,219,263).
Regarding Claim 8: Corsmeier discloses a rotor disk assembly for a gas turbine engine.  The assembly comprises a rotor disk (38) with a multiple of disk slots (70) in a rim (72) about an axis, each disk slot adjacent to a disk lug (Figures 17-22, see above); a multiple of non-metal alloy platform-less rotor blades (84; Column 5, Line 35); and a multiple of blade attachments (66), each of the multiple of blade attachments located 
Dundas teaches a rotor blade attachment (Figures 2-4, No. 19) manufactured of a metal alloy (Column 6, Lines 3-8 – attachment can be manufactured from CMSX-4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the rotor blade attachment of Corsmeier manufactured of a metal alloy, as taught by Dundas, for the purpose of providing the rotor blade attachment with high temperature strength, good phase stability, Background section of Improved Single Crystal Superalloys).
Davies teaches rotor disks (Figure 1, No. 24, 27) for a gas turbine engine, wherein the rotor disks are manufactured of a metal alloy (Column 2, Lines 8-10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the rotor disk of the assembly of Corsmeier manufactured of a metal alloy, as taught by Davies, for the purpose of allowing the rotor disk to withstand the stresses and erosive action to which the disk is subjected to while in use (Column 1, Lines 16-18).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corsmeier, Dundas, and Davies as applied to claim 8 above, and further in view of Propheter.
Regarding Claim 9: Corsmeier, as modified by Dundas and Davies, discloses the assembly as recited in Claim 8; however, Corsmeier fails to disclose each of the multiple of non-metal alloy platform-less rotor blades being manufactured of a ceramic matrix composite.
Propheter teaches a non-metal alloy platform-less blade (Figure 1, No. 12; Column 2, Lines 64-65; Column 3, Line 4) manufactured of a ceramic matrix composite (Propheter: Column 2, Lines 64-65; Column 3, Lines 4 & 7-8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the non-metal alloy blade of Corsmeier manufactured of a ceramic matrix composite, as taught by Propheter, for the purpose of making the blade lighter and with much higher temperature limitations (Column 1, Lines 56-59).
Regarding Claim 10: Corsmeier, as modified by Dundas, Davies, and Propheter, discloses the assembly as recited in Claim 9, wherein each of the multiple of non-metal alloy platform-less rotor blades comprise a ceramic matrix composite root attachment (Propheter: Figure 1, No. 12A) integral to an airfoil (Propheter: Figure 1, No. 12B), the ceramic matrix composite root attachment transitions into the airfoil without a platform therebetween (Propheter: Figure 1; Column 3, Lines 7-8).
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corsmeier, Dundas, Davies, and Propheter as applied to claim 9 above, and further in view of Keith.
Regarding Claim 12: Corsmeier, as modified by Dundas, Davies, and Propheter, discloses the assembly as recited in Claim 9, wherein the rotor blade attachment root section comprises a cooling circuit (Corsmeier: 78; Column 4, Lines 61-64), wherein the cooling circuit comprises an inlet in a base of the rotor blade attachment root section (Figures 18 & 20) and a film cooling exit (82) along the rotor blade attachment platform section; however, Corsmeier fails to disclose a purge exit along the rotor blade attachment platform section.
Keith teaches a rotor blade attachment (Figure 6, No. 140) for a gas turbine engine, wherein the rotor blade attachment comprises a root section (144) with a cooling circuit (200), the cooling circuit comprising an inlet (220) in a base (221) of the rotor blade attachment root section and a purge exit (222) along a rotor blade attachment platform section (142).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the rotor blade attachment root section of the blade attachment of Corsmeier, as modified by Dundas, Davies, and Propheter, 
Regarding Claim 13: Corsmeier, as modified by Dundas, Davies, Propheter, and Keith, discloses the assembly as recited in Claim 12, wherein the rotor blade attachment root section comprises the flared surface for retention in a slot of the multiple of disk slots (Corsmeier: Figures 17-22, see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL L SEHN/Examiner, Art Unit 3745